Citation Nr: 0637435	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-15 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

In October 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge during a video conference 
hearing.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

3.  The veteran does not have PTSD due to stressors 
experienced during his period of active service.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by October 2002, December 2003, August 2004, and 
June 2005 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the October 2002, December 2003, August 2004, and June 2005 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in October 2002, prior to 
the adjudication of the claim in December 2002.  
Additionally, the record contains a June 2005 supplemental 
statement of the case following the June 2005 letter.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the August 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and private treatment records from 
Jeffrey F. Heider, Ph.D.  Notably, in October 2004, the 
veteran indicated that he did not have any further 
outstanding or relevant evidence to submit.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for PTSD.  Under the VCAA, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4). 

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran's in-service alleged stressors have not been 
corroborated.  Therefore, because there is no event, injury, 
or disease in service that any current diagnosis could be 
related to, the Board finds that a VA examination is 
unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Effective March 7, 2002, during the pendency of the veteran's 
claim of service connection for PTSD, 38 C.F.R. § 3.304(f) 
was revised to read as follows:

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may 
be established based on other in-service stressors, 
the following provisions apply for specified in-
service stressors as set forth below:  

(1)	If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  

38 C.F.R. § 3.304(f).


Analysis

Initially, the Board observes that the veteran has received a 
medical diagnosis of PTSD, attributed to his account of 
military service.  In October 2002, a letter from Jeffrey F. 
Heider, Ph.D., a private physician, was received and 
reflected his belief that the veteran has PTSD that is 
related to his period of service.  It is noted, however, that 
there is some question as to whether the veteran satisfies 
the criteria for a diagnosis of PTSD.  Although Dr. Heider 
diagnosed the veteran as having PTSD he indicated that he had 
only interviewed the veteran on three occasions in August 
2002 and that the veteran's score on the Mississippi Scale-R 
was 119, which was above the established cut off score for 
PTSD.  Subsequent VA treatment have demonstrated a diagnosis 
of PTSD.  Assuming arguendo that the veteran does meet the 
diagnostic criteria for PTSD, the Board would be unable to 
accept the diagnosis as based upon a confirmed stressor 
because the preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain independent evidence which contains his account of 
in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet.App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993), and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

In a claim of entitlement to service connection for PTSD, the 
first consideration is whether the veteran was engaged in 
combat.  After carefully reviewing all pertinent evidence in 
this case, the Board finds that the veteran does not allege 
nor does the evidence establish that he engaged in combat 
with the enemy.  The service department records show that the 
veteran did not receive any military citation indicative of 
combat service, such as the Purple Heart Medal or Combat 
Infantryman Badge.  The record contains no indication that he 
participated in any event constituting an actual fight or 
encounter with a military foe, hostile unit or 
instrumentality.  Considering the veteran's duty assignment 
as a heavy vehicle driver and the absence of awards or 
decorations indicating combat exposure, the Board finds that 
the veteran did not engage in combat.  VA O.G.C. Prec. Op. 
No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (defining "engaged 
in combat with the enemy," as used in 38 U.S.C.A. § 
1154(b)).  For the foregoing reasons, the Board finds that 
the record shows that the veteran did not engage in combat 
during service.  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," the veteran's 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  Rather, the burden is on the 
claimant to provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Consequently, because the veteran's reported stressors are 
not combat related, his testimony, by itself, will not be 
sufficient to establish the alleged stressors.  Accordingly, 
the Board must determine whether service records or other 
independent credible evidence corroborate the alleged 
stressors.

The veteran has submitted and testified that he experienced 
various stressors during his period of service.  These 
include experiencing an incoming mortar attack on his first 
night in Saigon.  He has also alleged that he took sniper 
fire near Qui Nhon Bay, while driving and guarding fuel 
trucks.  Additionally, while stationed in Cam Run Bay, he 
recounts that the runway was struck by a bomb.  He also 
transported cadavers and witnessed a fire involving 50 gallon 
drums of jet fuel that resulted in burned bodies.  The 
veteran submitted on his PTSD Questionnaire that someone with 
the last name of Dunn was killed in action and a Corporal 
White was injured non-battle.

The RO attempted to request verification of the veteran's 
reported stressors from the United States Armed Services 
Center for Research of Unit Records (USASCRUR). A June 2005 
letter from USASCRUR indicates that the information provided 
was insufficient to conduct meaningful research.  
Additionally, the RO was unable to verify from the casualty 
reports whether anyone by the name of Dunn was killed in 
action or that a Corporal White was injured.  Accordingly, 
there is no credible supporting evidence of record which 
corroborates any of the veteran's reported stressors.  The 
veteran has been offered the opportunity to submit evidence 
corroborating his asserted stressors, but has not done so.  
The Board acknowledges that the record includes an October 
2005 statement from David Maas, however, this solely confirms 
the veteran's presence in Vietnam and that he drove heavy 
vehicles, which are details that are not in question.

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  As none of the veteran's alleged stressors have 
been corroborated, the Board finds that the record contains 
no credible supporting evidence that these claimed stressors 
actually occurred.  Accordingly, service connection for PTSD 
must be denied. The evidence is not so evenly balanced that 
there is doubt as to any material issue. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


